As the complaining witness, Zrake, had long carried on dentistry in violation of statute,* relator’s alleged payments for five months in 1913, and the twenty dollar monthly payments thereafter, could be found to have been in order to buy silence and protection for offenses already committed, as well as for future infractions. Therefore, the question to what extent such payments were induced by fear so as to make out the offense of extortion was for the jury. (People v. Gardner, 144 N. Y. 119.) The order is, therefore, reversed, and the relator remanded, the bail bond given by relator reinstated and the writ of habeas corpus dismissed. Jenks, P. J., Burr, Carr, Rich and Putnam, JJ., concurred.

 See Public Health Law (Consol. Laws, chap. 45; Laws of 1909, chap. 49), § 303.—[Rep.